Etheidge, J.,
delivered the opinion of the court.
J. M. Thompson & Co., wholesale grocers of Philadelphia, Pa., filed a suit in the justice court of Lamar county against Lamar County Agricultural High School and Professor B. A. Tolbert for certain groceries sold to B. A. Tolbert, principal of Lamar County Agricultural High School, for use in boarding students in that institution, amounting to one hundred, ninety-two dollars and six cents, with interest. The orders for these groceries were signed, “ Lamar County Agricultural High School, per B. A. Tolbert.” In the justice court *627Hiere was a judgment against B. A. Tolbert and the Lamar County Agricultural High School jointly. From this judgment Tolbert appealed to the circuit court, and the case against the Agricultural High School was brought to the circuit court by certiorari, and the point raised that the Agricultural High School could not be sued, and that it was not liable upon the contract and account upon which the suit was based. The circuit court held that the Agricultural High School was not liable on account, and not subject to be sued, and from this judgment Thompson & Co. appealed here.
Several interesting questions are presented in the record, among which is presented the question as to whether or not the Agricultural High School can be sued at all, under any circumstances; and, second, has the board of trustees of an agricultural high school the power to contract an indebtedness for boarding students, and is the school, if suable, liable for supplies for boarding students'? We deem it unnecessary to decide at this time any of the questions presented in the record except the one last stated. We have reached the conclusion that the Agricultural High School is not liable upon the contract sued on because there was no power under the law in the trustees to make any such contract and to divert the funds of the Agricultural High School for the purpose of paying board for students in such an institution. The act creating the Agricultural High School provides that the school may be established by the county school board of any county for the purposes of giving instruction in the high school branches, theoretical and practical agriculture, domestic science, and such other branches as the board may hereafter provide for and make a part of the curriculum, subject to review and correction by the state board of education. The act then provides that, when such school has been established by the school board, the board of supervisors shall levy on the taxable property of the county an annual tax *628levy for the support of the Agricultural High School, and that, when the taxes are collected, they shall only he 'used for the support and maintenance of the particular school for which the tax is levied, provided such tax shall not exceed ¡two mills for each school established in any one year, and providing for provisions for holding an election for the purpose of avoiding the levy under certain conditions unnecessary to mention. The government and control of the Agricultural High School in any county is vested in a hoard of five trustees and the statute says:
“Tfie trustees shall have control of the property, elect and fix salaries of all teachers in- the agricultural department of the school and shall have full power to do all things n'ecessary for the successful operation of said school.’’
It was further provide 1 that when the state superintendent of educa+im shall have received from the county superintendent of education -of any county a statement showing that an agricultural high school had been located hy the school board, and that the necessary land had been acquired, and the tax levy made hy the hoard of supervisors, and suitable buildings had been erected, including a boarding department where not less that forty students may have dormitory and dining room facilities, the state superintendent shall visit such school, and after a thorough inspection shall report to the state board of education. And, should it appear to the state board of education that it would be to the interest of the state, such board shall draw an order on the auditor in favor of the county treasurer for the sum of one thousand, five hundred dollars for the use of the trustees of the high school or schools, but no -more than one thousand, five hundred dollars shall be paid to any one county in any one year for agricultural high school purposes, except in case where *629two or more counties join in a joint school. And the act provides for a detailed statement to he made to the hoard of supervisors of receipts and disbursements by the trustees, and that the county superintendent shall transmit to the state superintendent, a copy of such statement, which shall be embraced .in the state superintendent’s next biennial report to the state legislature. A careful and painstaking study of the laws bearing on agricultural high schools convinces us that it was not the purpose of the legislature in creating agricultural high schools that the funds set apart to such schools should be expended in boarding pupils. No such power appears in the act, and we think that none can be implied, taking the act as an entirety. The fundamental purpose of the establishment of the school is to give instruction in the high school branches and in theoretical and practical agriculture and domestic, science. The powers of the trustees are enumerated as above set out, and embrace the power to control the property, to elect and fix the salaries of teachers, followed by a general clause, “and shall have power to do all things necessary for the successful operation of the school.” The boarding of pupils is not'a public purpose. It is a private affair, and while under certain conditions a dormitory may be erected where- • at students could have opportunity to procure board, it was not intended that the funds of the institution should be used in conducting a boarding house. The trustees have not been given power to contract debts nor to hypothecate the funds raised by taxation to the purpose of supporting or boarding students. The trustees had no authority to contract a debt for groceries and supplies for hoarders, and consequently could ■ delegate none to the principal of the school.
The appellants must know the law and know the extent of the powers of‘the principal of the school as *630well as of the school trustees, and must look alone to■ the individuals with whom o it contracted. ■
The case was affirmed on' a former day of this court without an opinion, and this opinion is written in response to a suggestion of error, and the suggestion of error is accordingly overruled.

Overruled.